Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202)479-3011
                                  October 5, 2015



Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711

                                                                    RECEIVED IN
        Re:   Chad William Murray
                                                              COURT OF CRIMINAL APPEALS
              v. Texas
                                                                     OCT 19 2015
              No. 15-67
              (Your No. PD-1230-14)
                                                                  AbeiAcosta,Glerk
Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           <*y- -27pM>
                                           Scott S. Harris, Clerk